Citation Nr: 1235106	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss.

In April 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the proceeding is of record.  The Veterans Law Judge who conducted the April 2009 hearing is no longer employed at the Board.  As such, the Veteran was sent an August 2012 letter that advised him of his right under 38 C.F.R. § 20.717 to have an additional hearing before another Veterans Law Judge.  He was informed that he could request a new hearing and was apprised that if he did not respond to the August 2012 letter within 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to the August 2012 letter, the Board will now proceed based on the evidence currently of record.  

In August 2009 and again in May 2011, the Board remanded this for further development.  


FINDING OF FACT

The Veteran has bilateral hearing loss for VA compensation purposes that is at least as likely as not related to exposure to acoustic trauma in service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss.  This constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). In fact, the Federal Circuit Court has held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service. The Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met. See Hensley v. Brown, 5 Vet. App. 155 (1993). Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service. Id. at 158. The threshold for normal hearing is 0 to 20 decibels. Id. at 157. 

During the course of this appeal, on September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35. The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing. If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In the present case, the evidence reflects that the Veteran was a Marine aircraft mechanic, who served as a crew chief on a C-117, an open cargo-type aircraft, with service in Vietnam.  According to the Duty MOS Noise Exposure Listing, it is "Highly Probable" that the Veteran experienced exposure to hazardous noise.  He testified before a VLJ in April 2009 that his duties aboard the aircraft included standing in the rear door area of the plane and throwing flares out during night flights.  He testified that the rear doors would be removed during such flights, increasing the level of noise experienced by him and his crewmates.

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatments for hearing loss and the evidence shows that at both entrance and separation the Veteran had normal hearing. 

The Veteran submitted his original claim for hearing loss in February 2005.  During an April 2009 Travel Board hearing, the Veteran testified that he complained of hearing loss among other crewmen, but he did not seek medical attention for his claimed hearing loss.  The Veteran related that he had never sought treatment for his hearing loss, either in-service or post-service.  He stated that he was given a hearing test at the Dallas VA Medical Center (VAMC) in March 2005, but he asserted that he was told all of his records from the test were lost.  After review of the claims file, the Board notes a March 2006 Dallas VAMC system search produced no progress notes and VA treatment records dealing with hearing loss are not associated with the claims file. The RO requested a copy of the March 2005 VA audiology examination from the Dallas VAMC in September 2009 and December 2009.  In December 2009, the Dallas VAMC responded that there were no 2005 audiology reports in their system.  The RO included a formal finding on the unavailability of the March 2005 audiology examination in a VA memorandum to the file in January 2010. 

The Veteran was provided with a VA audio examination in January 2010.  He presented with complaints of hearing loss and reported that he had military noise exposure to airplanes and gunfire.  He indicated that he was not provided hearing protection in service.  He acknowledged occupational noise exposure as a hunting guide, construction worker, and welder for the past 30 years.  He stated that he wore hearing protection in each of the occupations.  An audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
60
70
LEFT
10
15
55
60
70

The diagnosis was bilateral sensorineural hearing loss.  The claims file was reviewed in February 2010, and the examining audiologist opined that the Veteran's hearing loss was "less likely as not a result of noise exposure during military service."  The claims file was reviewed again in May 2010, and the examining audiologist reiterated his opinion that the Veteran's hearing loss was "less likely as not a result of noise exposure during military service." 

The Board subsequently remanded the case for another examination in light of the September 2, 2010, Fast Letter 10-35 that specifically directs that where the duty position is shown to have "Highly Probable" or "Moderate" probability of exposure to hazardous noise, as is the case here with a "Highly Probable" probability of exposure to hazardous noise according to the Duty MOS Noise Exposure Listing, then exposure to such noise is conceded for purposes of establishing the in-service event.  The case was remanded for another VA audiology examination and opinion that would take into account the "Highly Probable" probability of noise exposure conceded.

A VA examination was conducted in May 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
60
70
LEFT
25
30
60
70
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  The examiner acknowledged the nature of the conceded inservice noise exposure but agreed with the 2010 VA examiner that it was less likely than not that the Veteran's current bilateral hearing loss was related to his inservice noise exposure or time in service.  She noted the Veteran's postservice occupations of mining, carpentry, and welding most likely exposed him to significant levels of noise and could be a contributing factor to his current hearing loss.

As noted above, the Veteran asserts that service connection for bilateral hearing loss is warranted on the basis that he developed the condition due to in-service acoustic trauma.  In support, in his statements the Veteran reports that the condition has been chronic since that time.  The medical evidence shows that the Veteran has currently diagnosed bilateral hearing loss for VA compensation purposes.  Further, the Board finds that he is both competent to report observing a decline in his hearing acuity during and since serving on an open-cargo aircraft in Vietnam, and that his account of having impaired hearing since that time is credible.  While the recent VA examiner noted that the Veteran's post-service noise exposure history "could be" a contributing factor to his current hearing loss, the Board finds that in light of his conceded in-service acoustic trauma, the credible history of hearing loss in and since service, and the diagnosis of bilateral hearing loss for VA compensation purposes, and resolving all reasonable doubt in favor of the Veteran, that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


